ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                                )
                                            )
Charles & Company, Inc.                     )      ASBCA No. 61491
                                            )
Under Contract No. W912QR-17-P-0092         )

APPEARANCE FOR THE APPELLANT:                      Mr. Charles R. Hudson IV
                                                    Chief Operations Officer

APPEARANCES FOR THE GOVERNMENT:                    Michael P. Goodman, Esq.
                                                    Engineer Chief Trial Attorney
                                                   Nicole E. Angst, Esq.
                                                    Engineer Trial Attorney
                                                    U.S. Army Engineer District, Louisville

                               ORDER OF DISMISSAL

      The dispute has been settled. The appeal is dismissed with prejudice.

      Dated: July 3, 2018




                                                Administrative Judge
                                                Armed Services Board
                                                of Contract Appeals

        I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 61491, Appeal of Charles & Company,
Inc., rendered in conformance with the Board's Charter.

      Dated:



                                                JEFFREY D. GARDIN
                                                Recorder, Armed Services
                                                Board of Contract Appeals